DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/29/2022 have been fully considered but they are not persuasive.
Applicant argues that reference Okayama et al., (US 2010/0194475 A1) does not teach or discloses “ a frequency filter inserted in series in at least either a current path between the switching element and the smoothing capacitor or a current path between the bypass capacitor and the switching element and having a stop band that is an operating frequency band of the antenna element.” 
Examiner disagrees:
Okayama discloses In this case, each of the antenna modules 17, 217, 317, 517 is tuned at the frequency band FB1, and the signal processor 14 processes the signal S1 out of the signals S1 to S5 shown in FIG. 11B which carries the program P1, and allows the display 31 to display an image and output sounds of the program P1 carried by the signal S1 (see paragraph [0118]).
an antenna element (2, fig.7A) sharing the ground with the power supply circuit (as shown in fig.7A); and 


    PNG
    media_image1.png
    583
    553
    media_image1.png
    Greyscale


In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., In contrast, the present application discloses a transceiver circuit 41 separate from the power supply circuit 20.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (I.e a bypass capacitor coupled between the input terminal and the ground) Examiner disagrees because as broadly as claimed, Okayama discloses a bypass capacitor (9, fig.7A) coupled between the input terminal (55) and the ground (9 is physically coupled between 55 and ground as shown in fig.7A above). 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5 and 11 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Okayama et al., (US 2010/0194475 A1), hereinafter refer to as Okayama.

    PNG
    media_image1.png
    583
    553
    media_image1.png
    Greyscale

In regards to claim 1, Okayama discloses a wireless communication module comprising: 
a power supply circuit (201, fig.7A) including a switching element (54, fig.7A) coupled in a current path between an input terminal (55, fig.7A above, the examiner has marked terminal 55 as marked in previous figures submitted by applicants) and an output terminal (201B, fig.7A), and including a smoothing capacitor (DC blocking capacitor 12, section 0084 states 12 is DC block capacitor, which implies 12 smooths the signal in the circuit) coupled between the output terminal (201B) and a ground(the examiner has marked ground as shown fig.7A above, and 12 is physically place between 201B and the ground, as shown in fig.7A); 
a bypass capacitor (9, fig.7A) coupled between the input terminal (55) and the ground (9 is physically coupled between 55 and ground as shown in fig.7A above); 
an antenna element (2, fig.7A) sharing the ground with the power supply circuit (as shown in fig.7A); and 
a frequency filter (8A, the left one as shown in fig.7A) inserted in series in at least either a current path between the switching element and the smoothing capacitor or a current path between the bypass capacitor and the switching element (the current path between the bypass capacitor and the switching element while circuit operates in A2 mode, 8A is part of the feedback circuit for amplifier circuit 4, there is a current path flowing from the output port 5, through 206 and back to the gate of 54 so the left 8A is in the between 9 and 54, section 0087, as shown in fig.7A) and having a stop band that is an operating frequency band (Paragraph [0118]) of the antenna element (as shown in fig.11B, the frequency having certain range, section 0118).  
              In regards to claim 3, The wireless communication module according to Claim 1, Okayama further discloses wherein the antenna element is an inverted F antenna or a planar inverted F antenna with a short line coupled to the ground common to the power supply circuit (an inverted F antenna, section 0081).  
In regards to claim 5, the wireless communication module according to Claim 1, Okayama further discloses the module further comprising: another frequency filter (8A, the right one as shown in fig.7A above) inserted in series in a current path in which the frequency filter is not inserted, the current path being either the current path between the switching element and the smoothing capacitor or the current path between the bypass capacitor and the switching element (the current path between the smoothing capacitor 12 and the switching element while circuit operates in A2 mode, 8A is part of the feedback circuit for amplifier circuit 4, there is a current path flowing from the output port 5, through 206 and back to the gate of 54 so the right 8A is in the between 12 and 54, section 0087, as shown in fig.7A), and having a stop band that is the operating frequency band of the antenna element (as shown in fig.11B, the frequency having certain range, section 0118).  
In regards to claim 11, the wireless communication module according to Claim 3, Okayama further discloses the module further comprising: another frequency filter (8A, the right one as shown in fig.7A above) inserted in series in a current path in which the frequency filter is not inserted, the current path being either the current path between the switching element and the smoothing capacitor or the current path between the bypass capacitor and the switching element (the current path between the smoothing capacitor 12 and the switching element while circuit operates in A2 mode, 8A is part of the feedback circuit for amplifier circuit 4, there is a current path flowing from the output port 5, through 206 and back to the gate of 54 so the right 8A is in the between 12 and 54, section 0087, as shown in fig.7A), and having a stop band that is the operating frequency band of the antenna element (as shown in fig.11B, the frequency having certain range, section 0118).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 14antenna element (as shown in fig.11B, the frequency having certain range, section 0118).   14antenna element (as shown in fig.11B, the frequency having certain range, section 0118).  
Claims 2, 4, 6-10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Okayama,  and further in view of Kehrer, (US 2013/0154868 A1), hereinafter refer to as Kehrer.
         In regards to claim 2, the wireless communication module according to Claim 1, Okayama discloses all the claimed limitations of claim 1 as shown above. 
          But Okayama fails to specifically disclose wherein the frequency filter includes either a ferrite bead or an LC parallel resonant circuit as claimed. 
           However, Kehrer teaches of a device for antenna (fig.2) comprising a frequency filter (202, fig.2) wherein the frequency filter includes either a ferrite bead or an LC parallel resonant circuit (an LC parallel resonant, fig.2, section 0021).
            Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the frequency filter of Okayama as Kehrer’s because Kehrer provides the motivation that this can attenuate signals received from other transmitters and the value of inductor and capacitor are chosen such that the resonant filter notches out frequency bands that have potential of generating intermodulation distortion products and harmonics within certain frequency band (section 0019).
In regards to claim 4, the wireless communication module according to Claim 1, Okayama discloses all the claimed limitations of claim 1 as shown above.
          But Okayama fails to specifically disclose wherein the stop band of the frequency filter is either a 2.4 GHz band or a 5 GHz band as claimed. 
           However, Kehrer teaches of a device for antenna (fig.2) comprising a frequency filter (202, fig.2) wherein the stop band of the frequency filter is either a 2.4 GHz band or a 5 GHz band (2.4 GHz, section 0021).  
            Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the frequency filter of Okayama as Kehrer’s because Kehrer provides the motivation that this can attenuate signals received from other transmitters and the value of inductor and capacitor are chosen such that the resonant filter notches out frequency bands that have potential of generating intermodulation distortion products and harmonics within certain frequency band, which is 2.4GHz as desired in the current application (section 0019).
In regards to claim 6, the wireless communication module according to Claim 2, Okayama in view of Kehrer discloses and teaches of all the claimed limitations as shown in claims 1 and 2 as shown above. 
           Okayama further discloses wherein the antenna element is an inverted F antenna or a planar inverted F antenna with a short line coupled to the ground common to the power supply circuit (an inverted F antenna, section 0081). 
	
In regards to claim 7, the wireless communication module according to Claim 2, Okayama in view of Kehrer discloses and teaches of all the claimed limitations as shown in claims 1 and 2 as shown above. 
           Kehrer further teaches a device for antenna (fig.2) comprising a frequency filter (202, fig.2) wherein the stop band of the frequency filter is either a 2.4 GHz band or a 5 GHz band (2.4 GHz, section 0021).  
            Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the frequency filter of Okayama as Kehrer’s because Kehrer provides the motivation that this can attenuate signals received from other transmitters and the value of inductor and capacitor are chosen such that the resonant filter notches out frequency bands that have potential of generating intermodulation distortion products and harmonics within certain frequency band, which is 2.4GHz as desired in the current application (section 0019).
In regards to claim 8, the wireless communication module according to Claim 3, Okayama discloses all the claim limitations as shown in claims 1 and 3 above. 
           But Okayama fails to specifically disclose wherein the stop band of the frequency filter is either a 2.4 GHz band or a 5 GHz band as claimed. 
           However, Kehrer further teaches a device for antenna (fig.2) comprising a frequency filter (202, fig.2) wherein the stop band of the frequency filter is either a 2.4 GHz band or a 5 GHz band (2.4 GHz, section 0021).  
            Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the frequency filter of Okayama as Kehrer’s because Kehrer provides the motivation that this can attenuate signals received from other transmitters and the value of inductor and capacitor are chosen such that the resonant filter notches out frequency bands that have potential of generating intermodulation distortion products and harmonics within certain frequency band, which is 2.4GHz as desired in the current application (section 0019).
In regards to claim 9, the wireless communication module according to Claim 6, Okayama in view of Kehrer discloses and teaches of all the claimed limitations as shown in claims 1, 2 and 6 above. 
Kehrer further teaches a device for antenna (fig.2) comprising a frequency filter (202, fig.2) wherein the stop band of the frequency filter is either a 2.4 GHz band or a 5 GHz band (2.4 GHz, section 0021).  
            Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the frequency filter of Okayama as Kehrer’s because Kehrer provides the motivation that this can attenuate signals received from other transmitters and the value of inductor and capacitor are chosen such that the resonant filter notches out frequency bands that have potential of generating intermodulation distortion products and harmonics within certain frequency band, which is 2.4GHz as desired in the current application (section 0019).
      	In regards to claim 10, the wireless communication module according to Claim 2, Okayama in view of Kehrer discloses and teaches of all the claimed limitations as shown in claims 1 and 2 above. 
             Okayama further discloses the module further comprising: another frequency filter (8A, the right one as shown in fig.7A above) inserted in series in a current path in which the frequency filter is not inserted, the current path being either the current path between the switching element and the smoothing capacitor or the current path between the bypass capacitor and the switching element (the current path between the smoothing capacitor 12 and the switching element while circuit operates in A2 mode, 8A is part of the feedback circuit for amplifier circuit 4, there is a current path flowing from the output port 5, through 206 and back to the gate of 54 so the right 8A is in the between 12 and 54, section 0087, as shown in fig.7A), and having a stop band that is the operating frequency band of the antenna element (as shown in fig.11B, the frequency having certain range, section 0118).  
        	In regards to claim 12, the wireless communication module according to Claim 4, Okayama in view of Kehrer discloses and teaches of all the claimed limitations as shown in claims 1 and 4 above. 
             Okayama further discloses the module further comprising: another frequency filter (8A, the right one as shown in fig.7A above) inserted in series in a current path in which the frequency filter is not inserted, the current path being either the current path between the switching element and the smoothing capacitor or the current path between the bypass capacitor and the switching element (the current path between the smoothing capacitor 12 and the switching element while circuit operates in A2 mode, 8A is part of the feedback circuit for amplifier circuit 4, there is a current path flowing from the output port 5, through 206 and back to the gate of 54 so the right 8A is in the between 12 and 54, section 0087, as shown in fig.7A), and having a stop band that is the operating frequency band of the antenna element (as shown in fig.11B, the frequency having certain range, section 0118).  
         	In regards to claim 13, the wireless communication module according to Claim 6, Okayama in view of Kehrer discloses and teaches of all the claimed limitations as shown in claims 1, 2 and 6 above. 
             Okayama further discloses the module further comprising: another frequency filter (8A, the right one as shown in fig.7A above) inserted in series in a current path in which the frequency filter is not inserted, the current path being either the current path between the switching element and the smoothing capacitor or the current path between the bypass capacitor and the switching element (the current path between the smoothing capacitor 12 and the switching element while circuit operates in A2 mode, 8A is part of the feedback circuit for amplifier circuit 4, there is a current path flowing from the output port 5, through 206 and back to the gate of 54 so the right 8A is in the between 12 and 54, section 0087, as shown in fig.7A), and having a stop band that is the operating frequency band of the antenna element (as shown in fig.11B, the frequency having certain range, section 0118).  
In regards to claim 14, the wireless communication module according to Claim 7, Okayama in view of Kehrer discloses and teaches of all the claimed limitations as shown in claims 1, 2 and 7 above. 
             Okayama further discloses the module further comprising: another frequency filter (8A, the right one as shown in fig.7A above) inserted in series in a current path in which the frequency filter is not inserted, the current path being either the current path between the switching element and the smoothing capacitor or the current path between the bypass capacitor and the switching element (the current path between the smoothing capacitor 12 and the switching element while circuit operates in A2 mode, 8A is part of the feedback circuit for amplifier circuit 4, there is a current path flowing from the output port 5, through 206 and back to the gate of 54 so the right 8A is in the between 12 and 54, section 0087, as shown in fig.7A), and having a stop band that is the operating frequency band of the antenna element (as shown in fig.11B, the frequency having certain range, section 0118).  
         In regards to claim 15, the wireless communication module according to Claim 6, Okayama in view of Kehrer discloses and teaches of all the claimed limitations as shown in claims 1, 3 and 8 above. 
             Okayama further discloses the module further comprising: another frequency filter (8A, the right one as shown in fig.7A above) inserted in series in a current path in which the frequency filter is not inserted, the current path being either the current path between the switching element and the smoothing capacitor or the current path between the bypass capacitor and the switching element (the current path between the smoothing capacitor 12 and the switching element while circuit operates in A2 mode, 8A is part of the feedback circuit for amplifier circuit 4, there is a current path flowing from the output port 5, through 206 and back to the gate of 54 so the right 8A is in the between 12 and 54, section 0087, as shown in fig.7A), and having a stop band that is the operating frequency band of the antenna element (as shown in fig.11B, the frequency having certain range, section 0118).  
       	In regards to claim 16, the wireless communication module according to Claim 9, Okayama in view of Kehrer discloses and teaches of all the claimed limitations as shown in claims 1, 2, 6 and 9 above. 
             Okayama further discloses the module further comprising: another frequency filter (8A, the right one as shown in fig.7A above) inserted in series in a current path in which the frequency filter is not inserted, the current path being either the current path between the switching element and the smoothing capacitor or the current path between the bypass capacitor and the switching element (the current path between the smoothing capacitor 12 and the switching element while circuit operates in A2 mode, 8A is part of the feedback circuit for amplifier circuit 4, there is a current path flowing from the output port 5, through 206 and back to the gate of 54 so the right 8A is in the between 12 and 54, section 0087, as shown in fig.7A), and having a stop band that is the operating frequency band of the antenna element (as shown in fig.11B, the frequency having certain range, section 0118).  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Okayama et al. [US 2010/0194475 A1] as applied to claim 1 above, and further in view of El-Rayis et al et al [US 2016/0006476 A1].

In regards to claim 17. Okayama discloses the wireless communication module according to Claim 1, 
Okayama does not specify wherein the smoothing capacitor is connected between the output terminal and the ground such that the smoothing capacitor smooths an AC signal of the output terminal.
El-Rayis discloses wherein the smoothing capacitor (Fig. 7, 18 has Smooth Capacitor & Paragraph [0241]) is connected between the output terminal (Fig. 7, Node between output 18 and mismatch sensor and antenna 4) and the ground (Fig. 7, 18 has a ground connector to the variable capacitor) such that the smoothing capacitor (Fig. 7, 18 has Smooth Capacitor & Paragraph [0241]) smooths an AC signal of the output terminal (Fig. 7, Node between output 18 and mismatch sensor and antenna 4)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Okayama with wherein the smoothing capacitor is connected between the output terminal and the ground such that the smoothing capacitor smooths an AC signal of the output terminal for purpose of allows a smooth transition from an impedance mismatch at the interface between the RF circuitry  and the antenna module to an impedance match at the said interface as disclosed by EL-Rayis (Paragraph [0241]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Okayama et al. [US 2010/0194475 A1] in view of El-Rayis et al et al [US 2016/0006476 A1] as applied to claim 17 above, and further in view of Lee et al [US 2009/0279456 A1].
In regards to claim 18. Okayama in view of El-Rayis discloses the wireless communication module according to Claim 17, 
Okayama in view of El-Rayis does not specify wherein the antenna element is located downstream of the output terminal.
Lee discloses wherein the antenna element (Fig. 1, ANT) is located downstream (Paragraph [0029] “and outputs the RF communication signals to a corresponding antenna in the downstream direction.”) of the output terminal (Fig. 1, output of 100).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Okayama with wherein the antenna element is located downstream of the output terminal for purpose of provide a cascade-type multiplex radio communication relay system, which enables a communication relay system to be easily extended, realizes an excellent communication relay function, and enables a communication relay system to be efficiently used as disclosed by Lee (Paragraph [0011]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844